[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                  FILED
                                                      U.S. COURT OF APPEALS
                             _____________              ELEVENTH CIRCUIT
                                                            MAY 05, 2010
                             No. 09-14039                    JOHN LEY
                         Non-Argument Calendar                 CLERK
                            _____________

                   D.C. Docket No. 08-60438-CV-DMM


LEE DALE,

                                                     Plaintiff-Appellant,

                                  versus

ANDRE BRUNA, JAMES M. HUGHES,
KIM M. PARNOFIELLO, D. MILLER,
LARRY GRIMM,

                                                     Defendants-Appellees.

                              ____________

                Appeal from the United States District Court
                    for the Southern District of Florida
                              ____________

                              (May 5, 2010)

Before CARNES, MARCUS and HILL, Circuit Judges.
PER CURIAM:

      This is an appeal by Lee Dale from the dismissal of his 42 U.S.C. § 1983

action with prejudice against Andre Bruna, et al., six officers of the Sunrise,

Florida, police department pertaining to his 2006 arrest. Dale alleges unlawful

search and seizure, false arrest and unlawful detainment by the officers for a

period of three hours.

      Based upon a series of discovery-related problems and chronic

noncompliance by Dale, the report and recommendation prepared by the

magistrate judge was that Dale’s amended complaint be dismissed with prejudice.

This report was adopted in full by the district court, based upon Dale’s

unreasonable, defiant conduct, consisting of repeated violations of the Federal

Rules and multiple court orders.

      We have thoroughly reviewed the record in this case, the report and

recommendation of the magistrate judge, the district court order adopting the

magistrate judge’s order, the briefs and the arguments of counsel. Finding no

error, the judgment of the district court is affirmed.

      AFFIRMED.




                                           2